WOODS, Circuit Judge.
This case is controlled by the opinion rendered in case No. 1552, Naam Looze Vennoot Schap, S. S. Willem Van Driel, Sr., a Corporation, as Owner of S. S. Willem Van Driel, Sr., v. Pennsylvania Railroad Company, a Corporation, and Central Elevator Company of Baltimore City, a Corporation, 252 Fed. 35, - C. C. A. -; and accordingly the decree of the District Court is affirmed as to the liability of the Central Elevator Company, and reversed as to the liability of the Pennsylvania Railroad Company.